Case 2:19-cv-04237-SVW-PJW Document 45 Filed 08/20/19 Page 1 of 4 Page ID #:1104

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                         August 20, 2019
 Case No.     2:19-cv-04237-SVW-PJW                                          Date
 Title        Nano Foundation, Ltd. and Colin LeMahieu v. David C. Silver




 Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                      Court Reporter / Recorder
            Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:             ORDER DENYING DEFENDANT’S MOTION TO DISMISS [15] AND
                          DEFENDANT’S MOTION FOR SANCTIONS [18], AND ORDERING
                          DISCOVERY ON DEFENDANT’S ANTI-SLAPP SPECIAL MOTION TO
                          STRIKE [17] AND THE PLEADINGS

       David C. Silver (“Defendant”) has motioned this Court to dismiss the complaint, Dkt. 15, strike
the complaint pursuant to California’s law barring strategic lawsuits against public participation (“anti-
SLAPP”), Dkt. 17, and impose sanctions pursuant to Federal Rule of Civil Procedure 11 on the Nano
Foundation, Ltd. and Colin LaMahieu (“Plaintiffs”), and their Counsel. Dkt. 18. For the reasons set forth
below, the Court DENIES Defendant’s motion to dismiss and motion for sanctions, and ORDERS
DISCOVERY on Defendant’s anti-SLAPP motion to strike and the remaining claims.

   I.       Factual Background

    The Defendant attended the Blockchain Law Summit (“Summit”) in Los Angeles, California on May
24, 2018, and gave a presentation where he discussed the Plaintiffs. Dkt. 1 at 2. The Plaintiffs allege that
statements the Defendant made during his presentation were false and defamatory, and that they have
harmed the Plaintiffs’ reputation “within their industry and among their peers.” Dkt. 1 at 2 ¶¶ 10-16.
The allegedly defamatory statements were later published on YouTube. Id. ¶¶ 3-6.

  Previously, the Defendant acted as plaintiff’s counsel in a lawsuit (the “Nano litigation”) against
“NANO f/k/a RAIBLOCKS f/k/a HIEUSYS, LLC, a Texas company (‘NANO’),” and “certain key




                                                                                                  :
                                                            Initials of Preparer               PMC

                                           CIVIL MINUTES - GENERAL                                    Page 1 of 4
Case 2:19-cv-04237-SVW-PJW Document 45 Filed 08/20/19 Page 2 of 4 Page ID #:1105

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        August 20, 2019
 Case No.     2:19-cv-04237-SVW-PJW                                             Date
 Title        Nano Foundation, Ltd. and Colin LeMahieu v. David C. Silver


members” of NANO, including one of the current Plaintiffs, Colin LeMahieu. Dkt. 15 at 2. At the time
of the allegedly defamatory statements, the Nano litigation was ongoing. Dkt. 15 at 3.

    In September 2018, the Nano litigation was concluded with a Settlement Agreement (“Agreement”).
Dkt. 15 at 4. The Agreement included a Mutual General Release clause (“Release”), which Defendant
claims is applicable to himself and his statements at the Summit. Dkt. 15 at 4-5. In their complaint, the
Plaintiffs enumerate the allegedly defamatory statements, Dkt. 1 at 8-12, and contend that the Release
does not encompass the Defendant or his statements. Dkt. 29 at 9.

   II.      Motion to Dismiss

        After reviewing the pleadings and hearing oral arguments, this Court has concluded the
Plaintiffs’ complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). The issues raised by the parties are best addressed on summary
judgment. The motion to dismiss is therefore DENIED.

   III.     Special Motion to Strike Pursuant to California Code of Civil Procedure 425.16.

        California Code of Civil Procedure 425.16 allows a defendant to file a special motion to strike
certain claims against him or her if the claims arise “from any act of [the defendant] in furtherance of the
person’s right of petition or free speech under the United States Constitution or the California
Constitution in connection with a public issue.” Cal. Civ. Proc. Code § 425.16(b). Although it is a
California rule, the Ninth Circuit has held “California's anti-SLAPP statute. . . supplements rather than
conflicts with the Federal Rules.” Makaeff v. Trump Univ., LLC, 736 F.3d 1180, 1182 (9th Cir. 2013).
Therefore Cal. Civ. Proc. Code § 425.16(b) is applicable in federal cases premised on diversity
jurisdiction. See United States ex rel. Newsham v. Lockheed Missiles & Space Co., Inc., 190 F.3d 963,
973 (9th Cir. 1999).

       The California Supreme Court has held that deciding an anti-SLAPP motion to strike “requires
the court to engage in a two-step process.” Equilon Enters. v. Consumer Cause, Inc., 29 Cal. 4th 53, 67
(2002). First, “the court decides whether the defendant has made a threshold showing that the challenged
cause of action is one arising from protected activity.” Id. Second, “[i]f the court finds such as showing
has been made, it then determines whether the plaintiff has demonstrated probability of prevailing on the




                                                                                                   :
                                                              Initials of Preparer              PMC

                                           CIVIL MINUTES - GENERAL                                     Page 2 of 4
Case 2:19-cv-04237-SVW-PJW Document 45 Filed 08/20/19 Page 3 of 4 Page ID #:1106

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                   August 20, 2019
 Case No.     2:19-cv-04237-SVW-PJW                                         Date
 Title        Nano Foundation, Ltd. and Colin LeMahieu v. David C. Silver


claim.” Id. This process has been adopted by the Ninth Circuit. See Hilton v. Hallmark Cards, 599 F.3d
894, 903 (9th Cir. 2010).

     The Ninth Circuit has also recently clarified the procedural framework for considering an Anti-
SLAPP motion:

         When an anti-SLAPP motion to strike challenges only the legal sufficiency of a claim, a district
         court should apply the Federal Rule of Civil Procedure 12(b)(6) standard and consider whether a
         claim is properly stated. And, on the other hand, when an anti-SLAPP motion to strike
         challenges the factual sufficiency of a claim, then the Federal Rule of Civil Procedure 56
         standard will apply.

Planned Parenthood Fed. of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 834-35 (9th Cir. 2018).
If a defendant uses the anti-SLAPP procedure to challenge the factual sufficiency of a plaintiff’s claim,
under Federal Rule of Civil Procedure 56, “discovery must be allowed. . .before any decision is made by
the court.” Id.

        The Plaintiffs argue that this Defendant has challenged both the legal and factual sufficiency of
the Plaintiffs’ complaint, and Planned Parenthood therefore prevents this Court from deciding on the
anti-SLAPP motion until discovery has been allowed. Dkt. 28 at 9-10. The Defendant’s reply in further
support of his special motion to strike does not address Planned Parenthood directly, but it does argue
that “the Complaint is both legally and factually ill-supported.” Dkt. 33 at 1 ¶¶ 6-8. The Defendant also
contends, among other assertions, that his statement regarding whether Nano was “an alternative coin. . .
was a truthful statement. . .” Dkt. 33 at 5 ¶¶ 7-9. This is enough to challenge the factual sufficiency of
the Plaintiffs’ complaint, and we cannot adequately conduct the analysis required under Equilon without
further consideration under Federal Rule of Civil Procedure 56. The Court needs more information to
adequately address even the first prong of the Equilon test.

       Because we cannot yet say whether Defendant’s statements constitute defamation as a matter of
law, and because the Defendant has challenged both the legally and factually sufficiency of the
complaint, we cannot grant the motion to strike. The resolution of the anti-SLAPP motion is inextricably
bound to the resolution of the underlying complaint, so discovery must proceed on all issues except the
Defendant’s motion for sanctions.




                                                                                              :
                                                           Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                 Page 3 of 4
Case 2:19-cv-04237-SVW-PJW Document 45 Filed 08/20/19 Page 4 of 4 Page ID #:1107

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     August 20, 2019
 Case No.    2:19-cv-04237-SVW-PJW                                           Date
 Title       Nano Foundation, Ltd. and Colin LeMahieu v. David C. Silver


   It is inappropriate to grant the Defendant’s motion to strike at this time, and the Court therefore
orders DISCOVERY on Defendant’s anti-SLAPP motion to strike and the remaining claims.

   IV.      Motion for Sanctions Under Federal Rule of Civil Procedure 11

       The Defendant has also motioned for sanctions. Dkt. 18. To impose sanctions, “the district court
must conduct a two-prong inquiry to determine (1) whether the complaint is legally or factually baseless
from an objective perspective, and (2) if the attorney has conducted a reasonable and competent inquiry
before signing and filing it.” Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005).

        The Defendant claims that the Plaintiffs’ suit has no evidentiary support, Dkt. 18 at 19-21, and
that Plaintiffs’ counsel failed to inquire into the existence of the relevant Settlement Agreement. Dkt. 18
at 22. Defendant claims “even the most cursory legal inquiry would have revealed the existence of the
Settlement Agreement and release. . .” and that Plaintiffs’ Counsel has therefore “failed to conduct an
adequate investigation before filing the complaint.” Id.

    Plaintiffs have pleaded at minimum both a legal and factual basis for their claim and have
demonstrated a “cursory legal inquiry” into the matter. Id. As discussed above, the Plaintiffs describe the
allegedly defamatory statements in detail, and contend that neither Defendant nor his statements are
within the purview of the Release. Dkt. 1 at 8-12; Dkt. 29 at 9.

   The Court therefore concludes sanctions are inappropriate, and the motion for sanctions is DENIED.

   V.       Conclusion

       For the reasons set forth above, the Court denies Defendant’s motion to dismiss and Defendant’s
motion for sanctions under Federal Rule of Civil Procedure 11. Discovery is ordered on all issues except
the Defendant’s motion for sanctions.

       A JURY TRIAL is hereby ordered, with a trial date set for Tuesday December 17, 2019 at 9
a.m., with pre-trial on Monday December 9, 2019 at 3 p.m.

         IT IS SO ORDERED.




                                                                                                :
                                                            Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 4 of 4
